                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 LON’DRATIS DUPREE CLARK,                           )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    Case No. 3:20-cv-00117
                                                    )    Judge Trauger
 WILSON COUNTY,                                     )
                                                    )
         Defendant.                                 )


                                 MEMORANDUM AND ORDER

        Lon’Dratis Dupree Clark, an inmate in the custody of the Wilson County Jail in Lebanon,

Tennessee, has filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1) and an

application for leave to proceed in forma pauperis (IFP). (Doc. No. 2.)

        The case is before the court for a ruling on the IFP application and for an initial review

pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A, and

42 U.S.C. § 1997e.

I.      Application to Proceed IFP

        Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may apply for

permission to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because

it is apparent from the plaintiff’s IFP application that he lacks the funds to pay the entire filing fee

in advance, his application (Doc. No. 2) is GRANTED.

        As explained below, the plaintiff has already been assessed a civil filing fee for the claims

asserted here, upon a showing that he lacks sufficient funds to prepay the fee. Clark v. Bryan, et

al., No. 3:20-cv-00011, Doc. No. 5 (M.D. Tenn. Jan. 24, 2020) (Richardson, J.). The court

therefore declines to assess an additional fee at this time.
II.    Initial Review of the Complaint

       A.      PLRA Screening Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof

if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill

v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the court must view the complaint in the light most

favorable to the plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett

v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin,

551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be

liberally construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

However, pro se litigants are not exempt from the requirements of the Federal Rules of Civil

Procedure, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the court “create a claim



                                                   2
which [a plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608,

613 (6th Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975)).

          B.     Section 1983 Standard

          The plaintiff seeks to vindicate alleged violations of his federal constitutional rights under

42 U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under

color of state law, deprives an individual of any right, privilege or immunity secured by the

Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

Thus, to state a Section 1983 claim, the plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution or laws of the United States, and (2) that the deprivation was

caused by a person acting under color of state law. Carl v. Muskegon Cty., 763 F.3d 592, 595 (6th

Cir. 2014).

          C.     Allegations and Claims

          The sole defendant to this suit is Wilson County, against which the plaintiff claims

negligence resulting in “imminent danger of serious physical injury” (Doc. No. 1 at 3), based on

allegations that he previously presented to this court in Case No. 3:20-cv-00011. The plaintiff

acknowledges that he filed a prior action against Wilson County Sheriff Robert Bryan and the

Wilson County Jail that was dismissed, but states as follows: “I’m trying to appeal this because

my life was endangered[,] I could have died, and something should be done about this instead of

Wilson County getting away with this accident and their negligen[t] actions.” (Id. at 10.) The

accident the plaintiff refers to was described in the court’s prior order, as follows:

          Plaintiff alleges that on the evening of November 16, 2019, he choked on a broken
          wooden stick that was left inside a corn dog served to him for dinner in his cell.
          Plaintiff choked, gagged, dry-heaved, and ultimately expelled the stick onto the



                                                    3
       food tray. His cell mate called for help, and he was taken to the hospital, where he
       received medication to numb the pain in his throat and chest.

(Case No. 3:20-cv-00011, Doc. No. 5 at 3–4.)

       In his current complaint, the plaintiff claims that the above-described act of “negligence on

Wilson County’s behalf” “deserve[s] some kind of compensation from the courts [such as] a

50,000-100,000 [dollar] settlement for damages to [his] throat and windpipe and pain and

suffering. . . .” (Doc. No. 1 at 5.) He asserts his belief that “someone should be held responsible

for [his] injuries,” and his desire to “appeal dismissed case.” (Id.)

       D.      Analysis

       The plaintiff’s original lawsuit based on these allegations was filed IFP and dismissed upon

initial screening by Judge Richardson on January 24, 2020, for failure to state a claim upon which

relief may be granted. (Case No. 3:20-cv-00011, Doc. Nos. 5, 6.) Judge Richardson found that the

plaintiff “expressly alleges that his injury was caused by negligence, not by deliberate

indifference,” and that he therefore “failed to state a constitutional claim in connection with his

choking incident.” (Id., Doc. No. 5 at 4–5.) In addition, because the plaintiff’s official-capacity

claim against the Wilson County Sheriff was effectively a suit against the County itself, and no

County policy or custom was alleged to have caused his injuries, Judge Richardson found that

“even if Plaintiff’s choking incident amounted to a constitutional violation on the part of some jail

official, Wilson County—including Sheriff Bryan in his official capacity—would not be liable for

that violation.” (Id., Doc. No. 5 at 5–6.)

       Judgment was entered against the plaintiff in his prior case on January 24, 2020, pursuant

to Federal Rule of Civil Procedure 58(a). (Id., Doc. No. 6.) The plaintiff did not file a motion to

alter or amend that judgment under Federal Rule of Civil Procedure 59(e), or a notice of appeal to

the Sixth Circuit Court of Appeals. Instead, on February 6, 2020, the plaintiff filed a new action

                                                  4
by mailing his new complaint and IFP application to the court, without expressing any intent that

these documents be associated with his prior filing.

        The plaintiff’s re-filed complaint is barred by the doctrine of res judicata. See Johnson v.

United States, 37 F. App’x 754, 755 (6th Cir. 2002) (affirming sua sponte dismissal of prisoner

case on res judicata grounds at initial screening). Because the initial case was filed in and judgment

was rendered by this court, federal res judicata principles apply. Remus Joint Venture v. McAnally,

116 F.3d 180, 184 n.5 (6th Cir. 1997); see also, e.g., Oreck Direct, LLC v. Dyson, Inc., 544 F.

Supp. 2d 502, 508 (E.D. La. 2008) (“The federal law of res judicata applies to federal judgments.”).

“Res judicata applies when there is: (1) a final decision on the merits by a court of competent

jurisdiction; (2) a subsequent action between the same parties or their ‘privies’; (3) an issue in the

subsequent action which was litigated or which should have been litigated in the prior action; and

(4) an identity of the causes of action.” Clemons v. Ohio Bureau of Workers’ Comp., No. 17-4092,

2018 WL 1845871, at *1 (6th Cir. Mar. 8, 2018) (quoting Bragg v. Flint Bd. of Educ., 570 F.3d

775, 776 (6th Cir. 2009)).

        All four requirements are met here. Because the instant action is brought IFP, the dismissal

of the plaintiff’s prior IFP filing under Section 1915(e) operates as a final decision on the merits.

Id. (citing Davis v. Butler County, 658 F. App’x 208, 213 (6th Cir. 2016)) (noting that “dismissal

under § 1915(e) operates as an adjudication on the merits . . . as to future complaints filed in forma

pauperis”). The two actions are between the same parties or their privies, 1 and the issues in the

current complaint were litigated in the prior action. Finally, even though in the current case the

plaintiff has filed an addendum to his complaint asserting deliberate indifference rather than


1
         Although in the prior action the plaintiff did not name Wilson County as a defendant, by suing the
Sheriff of Wilson County in his official capacity, he effectively sued the County itself. See Kentucky v.
Graham, 473 U.S. 159, 166 (1985) (holding “an official-capacity suit is, in all respects other than name, to
be treated as a suit against the entity”).
                                                     5
negligence, in that his “jailers disregarded the risk [that corndogs would be served with sticks

concealed inside] by failing to oversee and take reasonable measures to abate it” (Doc. No. 4 at 1),

this change in legal theory does not change the facts underlying the causes of action and the proof

required to establish them, which are the same; therefore, an identity of the causes of action exists.

Id. at *2 (quoting Sanders Confectionery Prods., Inc. v. Heller Fin., Inc., 973 F.2d 474, 484 (6th

Cir. 1992) (“Identity of causes of action means an identity of the facts creating the right of action

and of the evidence necessary to sustain each action.”), and Nathan v. Rowan, 651 F.2d 1223, 1228

n.8 (6th Cir. 1981) (“[T]he doctrine of res judicata necessarily applies to all matters, including new

or different legal theories against the same parties. . . .”)).

        In short, “Plaintiff seeks to relitigate the dismissal of his earlier case, but allowing him ‘to

do so would be a waste of judicial resources and the precise situation that the doctrine of res

judicata prohibits.’” Jefferson v. Ferrer, Poirot & Wansbrough, No. 3:10-00754, 2011 WL

5117789, at *3 (M.D. Tenn. Oct. 27, 2011) (quoting Hanger Prosthetics & Orthotics East, Inc. v.

Henson, 299 F. App’x 547, 556 (6th Cir. 2008)). This action must be dismissed.

III.    Conclusion

        In light of the foregoing, the plaintiff’s application to proceed IFP (Doc. No. 2) is

GRANTED, and this action is DISMISSED as barred by res judicata.

        This is the final order in this action. The Clerk SHALL enter judgment. Fed. R. Civ. P.

58(b)(1).

        It is so ORDERED.


                                                 ____________________________________
                                                 Aleta A. Trauger
                                                 United States District Judge




                                                    6
